Case 8:19-bk-11804-TA   Doc 21 Filed 06/11/19 Entered 06/11/19 17:23:33   Desc
                         Main Document     Page 1 of 9
Case 8:19-bk-11804-TA   Doc 21 Filed 06/11/19 Entered 06/11/19 17:23:33   Desc
                         Main Document     Page 2 of 9
Case 8:19-bk-11804-TA   Doc 21 Filed 06/11/19 Entered 06/11/19 17:23:33   Desc
                         Main Document     Page 3 of 9
Case 8:19-bk-11804-TA   Doc 21 Filed 06/11/19 Entered 06/11/19 17:23:33   Desc
                         Main Document     Page 4 of 9
Case 8:19-bk-11804-TA   Doc 21 Filed 06/11/19 Entered 06/11/19 17:23:33   Desc
                         Main Document     Page 5 of 9
Case 8:19-bk-11804-TA   Doc 21 Filed 06/11/19 Entered 06/11/19 17:23:33   Desc
                         Main Document     Page 6 of 9
Case 8:19-bk-11804-TA   Doc 21 Filed 06/11/19 Entered 06/11/19 17:23:33   Desc
                         Main Document     Page 7 of 9
Case 8:19-bk-11804-TA   Doc 21 Filed 06/11/19 Entered 06/11/19 17:23:33   Desc
                         Main Document     Page 8 of 9
Case 8:19-bk-11804-TA   Doc 21 Filed 06/11/19 Entered 06/11/19 17:23:33   Desc
                         Main Document     Page 9 of 9
